SWIFT ENERGY COMPANY RATIO OF EARNINGS TO FIXED CHARGES (In thousands) Twelve Months Three Months Ended December 31, Ended March 31, GROSS G&A NET G&A INTEREST EXPENSE, NET RENTAL & LEASE EXPENSE INCOME FROM CONTINUING OPERATIONS, BEFORE INCOME TAXES AND CHANGE IN ACCOUNTING PRINCIPLE ) ) CAPITALIZED INTEREST CALCULATED DATA EXPENSED OR NON-CAPITAL G&A (%) % NON-CAPITAL RENT EXPENSE 1/3 NON-CAPITAL RENT EXPENSE FIXED CHARGES EARNINGS ) ) RATIO OF EARNINGS TO FIXED CHARGES (1) Earnings were inadequate to cover fixed charges for the year ended December 31, 2008 by approximately $420.8 million and for the year ended December 31, 2009 by approximately $70.7 million. For purposes of calculating the ratio of earnings to fixed charges, fixed charges include interest expense, capitalized interest, amortization of debt issuance costs and discounts, and that portion of non-capitalized rental expense deemed to be the equivalent of interest.Earnings represent income from continuing operations before income taxes and fixed charges.
